Name: Council Decision of 12 December 1968 concluding an Agreement with Canada negotiated under Article XXVIII, Paragraph 4 of GATT
 Type: Decision
 Subject Matter: nan
 Date Published: 1968-12-14

 Avis juridique important|31968D0408Council Decision of 12 December 1968 concluding an Agreement with Canada negotiated under Article XXVIII, Paragraph 4 of GATT Official Journal L 300 , 14/12/1968 P. 0021 Danish special edition: Series II Volume I(2) P. 0142 English special edition: Series II Volume I(2) P. 0226 ++++COUNCIL DECISION OF 12 DECEMBER 1968 ON THE CONCLUSION OF AN AGREEMENT WITH CANADA NEGOTIATED UNDER ARTICLE XXVIII ( 4 ) OF GATT ( 68/408/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 111 , 114 AND 228 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 5 DECEMBER 1961 ; HAVING REGARD TO THE REPORT FROM THE COMMISSION ; WHEREAS , IN ACCORDANCE WITH ARTICLE XXVIII ( 4 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE , CANADA HAS NOTIFIED ITS WISH TO POSTPONE TO 31 DECEMBER 1968 AT THE LATEST THE IMPLEMENTATION OF THE CONCESSION RATES SHOWN OPPOSITE TARIFF ITEM N S 9280-1 TO 93907-1 INCLUSIVE ( CHEMICALS AND PLASTICS ) IN SCHEDULE V - CANADA IN THE ANNEX TO THE GENEVA PROTOCOL ( 1967 ) , WHICH CONCESSIONS AFFECT THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THAT MEASURE HAS BEEN THE SUBJECT OF NEGOTIATIONS FOR COMPENSATORY ADJUSTMENT ; WHEREAS THE TEMPORARY CONCESSIONS OFFERED BY CANADA IN COMPENSATION FOR THE POSTPONED IMPLEMENTATION OF THE ABOVEMENTIONED CONCESSION RATES ARE SATISFACTORY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT NEGOTIATED WITH CANADA UNDER ARTICLE XXVIII ( 4 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE IS CONCLUDED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY ; THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE SHALL BE NOTIFIED OF THE CONCLUSION OF THIS AGREEMENT . DONE AT BRUSSELS , 12 DECEMBER 1968 . FOR THE COUNCIL THE PRESIDENT A . WEHENKEL ANNEX : SEE O.J .